Citation Nr: 0922429	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine as secondary to service-
connected disabilities.

2.	Entitlement to an initial rating for a painful scar, a 
postoperative residual of a left hip fusion, in excess of 10 
percent disabling.  

3.	Entitlement to an increased rating for the postoperative 
residuals of a left hip fusion, currently evaluated as 70 
percent disabling.  

4.	Entitlement to an effective date earlier than August 1, 
2007 for an award of a 30 percent rating for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to 
November 1973.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision.

The claims involving the left hip and right knee disorders 
are remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder has not been shown to 
be etiologically related to either service or a service-
connected disorder.

2.  Throughout the appeal period, the postoperative hip 
fusion scar has been tender and painful, but covers an area 
of less than 144 square inches, and causes no functional 
impairment.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the lumbar spine 
was not incurred in or aggravated by service, or as secondary 
to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a painful scar, a postoperative residual of a 
left hip fusion, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a May 2006 letter.  
Also, in that letter, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's relevant 
treatment records have been obtained.  Additionally, he was 
afforded a VA examination in August 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Claim for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that the degenerative disc and joint 
disease of the lumbar spine is secondary to his service-
connected left hip and right knee disorders.  It is noted 
that service connection is currently in effect for the 
postoperative residuals of a left hip fusion, rated 70 
percent disabling; the postoperative residuals of a total 
right knee replacement, rated 30 percent disabling; a painful 
scar associated with the postoperative residuals of a left 
hip fusion, rated 10 percent disabling; and left and right 
ankle fractures, headaches and a fractured mandible, all 
rated as noncompensable.  After a full review of the record, 
the Board finds that the claim must be denied on the basis of 
medical nexus.

The evidence of record shows that the Veteran has carried a 
diagnosis of degenerative joint disease for many years, but 
disease of the lumbar spine is documented in X-ray studies 
conducted at a VA facility in January 2006.  At that time, 
spondylolisthesis of L-3 and disc derangements of L-4, L-5 
and S-1 were noted.  Probable lower lumbar spinal stenosis 
and foraminal stenosis was also found.  An MRI study of the 
lumbar spine performed in April 2006 showed disc bulging and 
osteophyte formations on several levels throughout the lumbar 
spine.  

In August 2006, the Veteran was afforded a VA compensation 
examination to ascertain whether there was a possible 
relationship between the Veteran's service connected 
disabilities and the development of his lumbar disc and joint 
disease.  After a review of the Veteran's claims folder and 
examination of the Veteran, the examiner rendered a diagnosis 
of lumbar degenerative joint disease and disc disease, with 
spinal stenosis.  The examiner stated that an opinion 
regarding any possible relationship between the Veteran's 
lumbar disorder and his service connected left hip and right 
knee disorders could not be rendered.  It was stated that any 
opinion of a relationship would be speculation as there was 
no available medical literature to support a medical nexus.  

The only medical opinion to address the question of whether 
there exists a medical nexus between the back disability and 
the service connected disorders is that of the August 2006 VA 
examiner who concluded that there was no way to establish 
such a relationship.  Hence, the only competent, probative 
opinion to address the question of medical etiology weighs 
against the claim.  Significantly, neither the Veteran nor 
his representative has presented or identified any contrary 
medical opinion evidence that would, in fact, support a 
finding of secondary service connection for lumbar disc or 
joint disease.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and his 
representative's oral and written assertions. However, to the 
extent that these assertions are advanced to establish a 
relationship between the lumbar spine disease and the 
Veteran's service-connected disabilities, this evidence must 
fail.  As indicated above, the claim turns on the matter of a 
medical nexus, or relationship, between current disability 
and service-connected disability-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) , citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Overall, the preponderance of the evidence is against the 
veteran's claim, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Left hip scar

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The rating criteria for skin disorders were revised during 
the pendency of this appeal, effective October 23, 2008.  
This criteria, however, only applies to new claims filed 
after October 23, 2008, or those claims where a request for 
consideration of the new criteria has been received.   See 73 
Fed. Reg. 54708 (Sep. 23, 2008).  As neither the Veteran nor 
his representative has requested such consideration, the 
regulations are not for application.  

The RO designated Diagnostic Code 7804 for rating the 
Veteran's painful postoperative scar associated with the left 
hip fusion, and assigned a 10 percent rating.  10 percent is 
the maximum available under this code section.

Under the criteria in effect prior to October 2008, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area of 144 
square inches or greater; and provides for only a maximum 10 
percent rating.  A superficial scar is one not associated 
with underlying soft tissue damage.  Such is also the case 
with Diagnostic Code 7803, for rating unstable superficial 
scars, or scars where there is frequent loss of covering of 
skin over the scar; this diagnostic code also authorizes only 
a maximum 10 percent rating.  A superficial scar which is 
painful on examination is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804.  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The primary medical evidence of record regarding the 
Veteran's scar is the VA compensation examination dated in 
August 2006.  This shows that the Veteran has a surgical scar 
on the left hip at the iliac crest.  This measures 6.5 cm by 
5 mm and is described as light, flat, and tender.  There is a 
second scar measuring 56 cm by 6 mm that is also light, flat 
and tender.  No ulcers are noted on the scars, no adhesions 
are seen from the scars, and no functional loss was noted 
from the scars.  

Also, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

As the Veteran demonstrates no more than tender scars as a 
result of his left hip surgery, there is no basis upon which 
to assign a rating in excess of the current 10 percent award.  
The Board has considered whether staged ratings are 
appropriate. However, in the present case, the Veteran's 
postoperative surgical scars have remained constant 
throughout the course of the period on appeal and, as such, a 
staged rating is unwarranted.  The appeal is accordingly 
denied.  38 C.F.R. § 4.3.


ORDER

Service connection for degenerative joint and disc disease of 
the lumbar spine as secondary to service connected 
disabilities is denied.

An initial rating for a painful scar, a postoperative 
residual of a left hip fusion, in excess of 10 percent 
disabling is denied.  


REMAND

With regard to the claim for an increased evaluation for a 
left hip disorder, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate notice in such cases requires that: (1) VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

To date, the Veteran has not received a letter meeting the 
rigorous standards of Vazquez-Flores.  Specifically, the 
criteria for rating hip disorders was not provided in the May 
and August 2006 notice letters.  The criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 was included in a December 2007 
Statement of the Case, but the appeal has not since been 
readjudicated.  Moreover, the Veteran has not demonstrated a 
familiarity with this criteria in his own lay submissions.  
As such, corrective action to include a Vazquez-Flores-
compliant notice letter is required.  38 C.F.R. § 19.9.

The Board further notes that, in his June 2007 Notice of 
Disagreement, the Veteran disagreed with the effective date 
of an award of a 30 percent rating for the postoperative 
residuals of his right knee disorder, assigned in a rating 
decision dated in August 2006.  He claimed that the effective 
date of the award should have been made retroactive to his 
claim in January 2006, rather than the June 2006 date of his 
surgery.  The Veteran has not been furnished an Statement of 
the Case regarding the issue of entitlement to an earlier 
effective date for this award.  By filing a timely Notice of 
Disagreement with the effective date assigned, the Veteran 
has initiated appellate review on that issue; however, the RO 
has yet to issue a Statement of the Case with respect to that 
claim, the next step in the appellate process.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this 
matter must be remanded to the RO for the issuance of a 
Statement of the Case.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased rating for a left 
hip disorder.  This letter must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of Diagnostic Code 5250 must be included 
in the notice letter.  

2.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for a left hip 
disorder should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

3.  The RO must furnish to the Veteran 
and his representative a Statement of the 
Case addressing the claim for an earlier 
effective date for the award of a 30 
percent rating for postoperative 
residuals of the total right knee 
replacement.  The RO should also furnish 
a VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for submitting a perfected 
appeal on those issues.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






